Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed July 22, 2021, has been entered in the application. Claims 1-14 are pending.

Claim Rejections - 35 USC § 112
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, line 13, it is not clear whether the ‘pull ring’ recited is intended to refer to the pull ring previously recited (see line 7) or is a wholly different element. If it is a different element, then it should be clearly recited with a distinguishing name, particularly in view of applicant’s suggestion of removal of the reference numerals (response, page 10); in claim 1, line 11, the recitation of a cotter pin and association with numeral 45 is confusing in that the claim additionally recites a “fastening means” (see line 9) with the same reference numeral, resultantly, it is not clear whether applicant is attempting to recite the same element with two different terms, or one of the numerals is a typographical error; in claim 1, lines 20-21, the recitation of “the push button release system” appears to lack a clear antecedent basis (compare to the recitation in claim 1, line 3), and further, it is not clear whether or not the “system” comprises further elements which are not recited (also see a similar issue in this claim at line 28); in claim 1, lines 22-23 it is not clear what un-
This is an exemplary, rather than exhaustive listing of clarity issues with the claims as currently pending. Each and every claim should be carefully revised for clarity under 35 USC §112 (b) or (¶2).



Claims not Rejected over the Prior Art
Claims 1-14 are not currently rejected as being unpatentable over or anticipated by the prior art of record. These claims are, however, not in condition for allowance in view of the issues under 35 USC §112(b) or (¶2) as set forth above.
Note: As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language in a future office action.
	
Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As best applicant’s arguments are understood, the rejection based on the combination of prior art references is withdrawn. The claims as presented, however, remain substantially unclear, and of nebulous scope, and in the instance of applicant clarifying the claims to the extent that the prior art is applicable against them, a prior art rejection would reasonably be made at that time. Note that a number of clarity issues mentioned in the first office action are repeated herein as applicant did not correct the issues as initially set forth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450

	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616